Exhibit This presentation includes forward-looking statements whichreflect the Company’s current views with respect to futureevents and financial performance, but involve uncertaintiesthat could significantly impact results. The Private SecuritiesLitigation Reform Act of 1995 provides a “safe harbor” forsuch forward-looking statements. Company Profile •Leading niche-oriented global provider of solutions andproducts for product recovery, pollution control, and fluidhandling applications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of sales derived from recurring partsand consumables sales NYSE: MPR Met-Pro: Protecting our environment while servingbusiness and industry around the world Investment Highlights •Provider of green technologies for: –Air –Water •Market leader in numerous niche-markets •Strong balance sheet –High cash balance –Low debt •Strong cash flows from operating activities •Flexible manufacturing strategy –Minimizes growth constraints –Increases global sales competitiveness –Reduces risks during down turns •Experienced management team •Dividend paid for 35 consecutive years Continuous Improvement •Created Met-Pro Environmental Air Solutions –Consolidation of Duall, Flex-Kleen and Systems business units •Established Met-Pro Industrial Services, Inc. •Efficiency improvements and lower costs realized through: –“Lean” enterprise initiative –Global sourcing –More effective logistics –Flexible manufacturing strategy –Value engineering –Disciplined cost management •Increased global sales coverage •Invested in research and development –Producing new products –Improving existing products Businesses Product Recovery/Pollution Control 44.8% Filtration/Purification 12.7% Fluid
